

EXECUTION VERSION
 
INCREMENTAL ASSUMPTION AGREEMENT AND AMENDMENT
Dated as of February 12, 2018,
among
BERRY GLOBAL GROUP, INC.,
BERRY GLOBAL, INC.
and
CERTAIN SUBSIDIARIES OF BERRY GLOBAL, INC.
as Loan Parties,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Administrative Agent,
CITIBANK, N.A.
as Initial Term Q Lender,
CITIBANK, N.A.
as Initial Term R Lender
and the
LENDERS PARTY HERETO,
as Required Lenders
 

--------------------------------------------------------------------------------



INCREMENTAL ASSUMPTION AGREEMENT AND AMENDMENT
THIS INCREMENTAL ASSUMPTION AGREEMENT AND AMENDMENT (this "Agreement"), dated as
of February 12, 2018, is among BERRY GLOBAL, INC. (formerly known as Berry
Plastics Corporation), a Delaware corporation (the "Borrower"), BERRY GLOBAL
GROUP, INC. (formerly known as Berry Plastics Group, Inc.), a Delaware
corporation ("Holdings"), each Subsidiary of the Borrower listed on the
signature pages hereto (together with Holdings and Borrower, the "Loan
Parties"), Citibank, N.A., as an Incremental Term Lender (as defined in the
Credit Agreement referred to below) with respect to the Term Q Loans (in such
capacity, the "Initial Term Q Lender"), Citibank, N.A., as an Incremental Term
Lender with respect to the Term R Loans (in such capacity, the "Initial Term R
Lender"), and Credit Suisse AG, Cayman Islands Branch (formerly known as Credit
Suisse, Cayman Islands Branch), as administrative agent (in such capacity, the
"Administrative Agent") for the Lenders under the Credit Agreement.
PRELIMINARY STATEMENTS:
(1) The Loan Parties, the Administrative Agent and the other agents and lenders
party
thereto are parties to the Second Amended and Restated Term Loan Credit
Agreement dated as of April 3, 2007 (as modified by that certain Incremental
Assumption Agreement, dated as of February 8, 2013, that certain Incremental
Assumption Agreement, dated as of January 6, 2014, that certain Incremental
Assumption Agreement and Amendment, dated as of October 1, 2015, that certain
Incremental Assumption Agreement and Amendment, dated as of June 15, 2016, that
certain Incremental Assumption Agreement, dated as of January 19, 2017, that
certain Incremental Assumption Agreement, dated as of February 10, 2017, that
certain Incremental Assumption Agreement, dated as of August 10, 2017 and that
certain Incremental Assumption Agreement, dated as of November 27, 2017
(collectively, the "Prior Incremental Assumption Agreements"), the "Credit
Agreement"). Capitalized terms not otherwise defined in this Agreement have the
same meanings as specified in the Credit Agreement.
(2) The Borrower has requested that the Initial Term Q Lender provide an
Incremental Term Loan Commitment (and Incremental Term Loans consisting of Other
Term Loans) in the amount of $1,644,750,000 (such commitment, the "Term Q Loan
Commitment" and such Incremental Term Loans, the "Term Q Loans"), and the
Initial Term Q Lender is willing to provide the Term Q Loan Commitment and Term
Q Loans, subject in each case to the terms and conditions set forth herein.
(3) The Borrower has requested that the Initial Term R Lender provide an
Incremental Term Loan Commitment (and Incremental Term Loans consisting of Other
Term Loans) in the amount of $496,250,000 (such commitment, the "Term R Loan
Commitment" and such Incremental Term Loans, the "Term R Loans"), and the
Initial Term R Lender is willing to provide the Term R Loan Commitment and Term
R Loans, subject in each case to the terms and conditions set forth herein.
2

--------------------------------------------------------------------------------

(4) The Loan Parties, the Initial Term Q Lender, the Initial Term R Lender and
the Administrative Agent are entering into this Agreement in order to evidence
the Term Q Loan Commitment and Term Q Loans and the Term R Loan Commitment and
Term R Loans in accordance with Section 2.21 of the Credit Agreement.
(5) Pursuant to Section 9.08 of the Credit Agreement, Holdings, the Borrower and
the Required Lenders may, and hereby express their desire to, amend the Credit
Agreement for certain purposes as set forth below.
SECTION 1.     New Commitments and New Loans
 (a) Pursuant to Section 2.21 of the Credit Agreement, and subject to the
satisfaction of the conditions set forth in Section 5 hereof:
(i) The Initial Term Q Lender agrees to make a single loan to the Borrower on
the Effective Date (as defined below) in a principal amount equal to the amount
set forth with respect to the Initial Term Q Lender on Schedule 1A hereto.
(ii) The Initial Term R Lender agrees to make a single loan to the Borrower on
the Effective Date in a principal amount equal to the amount set forth with
respect to the Initial Term R Lender on Schedule 1B hereto.
 (b) The Administrative Agent hereby approves of each of the Initial Term Q
Lender and the Initial Term R Lender as Incremental Term Lenders under the
Credit Agreement and approves of the terms of the Term Q Loans as set forth in
Section 2 hereof and the terms of the Term R Loans as set forth in Section 3
hereof.
 (c) For purposes of this Agreement, the following terms have the meanings
ascribed below:
 (i) "Amendment Lead Arrangers" means Citibank, N.A., Barclays Bank PLC, Credit
Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Goldman Sachs
Lending Partners (through itself or one of its affiliates), JPMor-gan Chase
Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any of its
affiliates designated to act in such capacity) and Wells Fargo Securities, LLC.
SECTION 2. Terms of the Term Q Loans
Pursuant to Section 2.21 of the Credit Agreement, the Term Q Loans shall be
Other Term Loans, the terms of which shall be as follows:
(a) The aggregate principal amount of the Term Q Loans and Term Q Loan
Commitment shall be $1,644,750,000.00.
(b) The final maturity date of the Term Q Loans shall be October 1, 2022.
 
2

--------------------------------------------------------------------------------



(c) The Applicable Margin with respect to the Term Q Loans shall be 2.00% per
annum in the case of any Eurocurrency Loan that is a Term Q Loan and shall be
1.00% for any ABR Loan that is a Term Q Loan.
(d) Notwithstanding anything herein or in the Credit Agreement to the contrary,
in the event that, on or prior to the six-month anniversary of the Effective
Date, there occurs any Term Q Loan Repricing Event (as defined below) or in
connection with a Term Q Loan Repricing Event constituting an amendment or
conversion of Term Q Loans, any Lender is required to assign its Term Q Loans
pursuant to Section 2.19(c) of the Credit Agreement, the Borrower shall on the
date of such Term Q Loan Repricing Event pay to the Administrative Agent, for
the account of each Lender with such Term Q Loans that are subject to such Term
Q Loan Repricing Event or are required to be so assigned, a fee equal to 1.00%
of the principal amount of the Term Q Loans subject to such Term Q Loan
Repricing Event or required to be so assigned; provided that any prepayment of
any Term Q Loans made in connection with a Change in Control shall not require
the payment of the 1.00% premium otherwise provided for in this paragraph.
For purposes of this Section 2(d), "Term Q Loan Repricing Event" shall mean any
prepayment or repayment of Term Q Loans with the proceeds of, or any conversion
or amendment of Term Q Loans into, any new or replacement tranche of term loans
bearing interest with an "effective yield" (taking into account, for example,
upfront fees, interest rate spreads, interest rate benchmarks floors and
original interest discount, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders of such new or replacement loans and
without taking into account any fluctuations in the Adjusted LIBO Rate or
comparable rate) less than the "effective yield" applicable to the Term Q Loans
(as such comparative yields are determined consistent with generally accepted
financial practices) (it being understood that (x) in each case, the yield shall
exclude any structuring, commitment and arranger fees or other fees unless such
similar fees are paid to all lenders generally in the primary syndication of
such new or replacement tranche of term loans and shall include any rate floors
and any upfront or similar fees paid to all lenders generally in the primary
syndication of such new or replacement tranche of term loans or original issue
discount payable with respect to such new or replacement tranche of term loans
and (y) any such repayment, prepayment or conversion shall only constitute a
Term Q Loan Repricing Event to the extent the primary purpose of such repayment,
prepayment, conversion or amendment, as reasonably determined by the Borrower in
good faith, is to reduce the "effective yield" on the Term Q Loans).
(e) All other terms not described herein and relating to the Term Q Loans shall
be the same as the terms of the Term M Loans in effect immediately prior to the
Effective Date.
SECTION 3. Terms of the Term R Loans
 Pursuant to Section 2.21 of the Credit Agreement, the Term R Loans shall be
Other Term Loans, the terms of which shall be as follows:
3

--------------------------------------------------------------------------------



(a) The aggregate principal amount of the Term R Loans and Term R Loan
Commitment shall be $496,250,000.00.
(b) The final maturity date of the Term R Loans shall be January 19, 2024.
(c) The Applicable Margin with respect to the Term R Loans shall be 2.00% per
annum in the case of any Eurocurrency Loan that is a Term R Loan and shall be
1.00% for any ABR Loan that is a Term R Loan.
(d) Notwithstanding anything herein or in the Credit Agreement to the contrary,
in the event that, on or prior to the six-month anniversary of the Effective
Date, there occurs any Term R Loan Repricing Event (as defined below) or in
connection with a Term R Loan Repricing Event constituting an amendment or
conversion of Term R Loans, any Lender is required to assign its Term R Loans
pursuant to Section 2.19(c) of the Credit Agreement, the Borrower shall on the
date of such Term R Loan Repricing Event pay to the Administrative Agent, for
the account of each Lender with such Term R Loans that are subject to such Term
R Loan Repricing Event or are required to be so assigned, a fee equal to 1.00%
of the principal amount of the Term R Loans subject to such Term R Loan
Repricing Event or required to be so assigned; provided that any prepayment of
any Term R Loans made in connection with a Change in Control shall not require
the payment of the 1.00% premium otherwise provided for in this paragraph.
For purposes of this Section 3(d), "Term R Loan Repricing Event" shall mean any
prepayment or repayment of Term R Loans with the proceeds of, or any conversion
or amendment of Term R Loans into, any new or replacement tranche of term loans
bearing interest with an "effective yield" (taking into account, for example,
upfront fees, interest rate spreads, interest rate benchmarks floors and
original interest discount, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders of such new or replacement loans and
without taking into account any fluctuations in the Adjusted LIBO Rate or
comparable rate) less than the "effective yield" applicable to the Term R Loans
(as such comparative yields are determined consistent with generally accepted
financial practices) (it being understood that (x) in each case, the yield shall
exclude any structuring, commitment and arranger fees or other fees unless such
similar fees are paid to all lenders generally in the primary syndication of
such new or replacement tranche of term loans and shall include any rate floors
and any upfront or similar fees paid to all lenders generally in the primary
syndication of such new or replacement tranche of term loans or original issue
discount payable with respect to such new or replacement tranche of term loans
and (y) any such repayment, prepayment or conversion shall only constitute a
Term R Loan Repricing Event to the extent the primary purpose of such repayment,
prepayment, conversion or amendment, as reasonably determined by the Borrower in
good faith, is to reduce the "effective yield" on the Term R Loans).
(e) All other terms not described herein and relating to the Term R Loans shall
be the same as the terms of the Term N Loans in effect immediately prior to the
Effective Date.
4

--------------------------------------------------------------------------------



SECTION 4. Additional Amendments.
Effective on the Effective Date and subject to the satisfaction of the terms and
conditions set forth herein, Section 5.10 of the Credit Agreement shall be
amended as follows:
(a) Clause (c) of Section 5.10 is hereby amended and restated in its entirety to
read as follows:
"(c) Within 5 Business Days notify the Collateral Agent of the acquisition of
and, within 90 days (or such longer period as the Administrative Agent shall
agree) after any such acquisition, grant and cause each of the Subsidiary Loan
Parties to grant to the Collateral Agent security interests and mortgages in
such Real Property of the Borrower or any such Subsidiary Loan Parties as are
not covered by the original Mortgages, to the extent acquired after the Closing
Date and having a value at the time of acquisition in excess of $10.0 million
pursuant to documentation substantially in the form of the Mortgages delivered
to the Collateral Agent on the Closing Date or in such other form as is
reasonably satisfactory to the Collateral Agent (each, an "Additional Mortgage")
and constituting valid and enforceable Liens subject to no other Liens except
Permitted Liens, at the time of perfection thereof, record or file, and cause
each such Subsidiary to record or file, the Additional Mortgage or instruments
related thereto in such manner and in such places as is required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Mortgages and pay, and
cause each such Subsidiary to pay, in full, all Taxes, fees and other charges
payable in connection therewith, in each case subject to paragraph (g) below.
Unless otherwise waived by the Collateral Agent, with respect to each such
Additional Mortgage, the Borrower shall deliver to the Collateral Agent
contemporaneously therewith a title insurance policy, and a survey;"
(b) by substituting the phrase "60 days after the date such Subsidiary is formed
or acquired" for "20 Business Days (or 90 Business Days, if such Subsidiary Loan
Party is acquired in connection with the Avintiv Merger and is owned directly or
indirectly by a Foreign Subsidiary) after the date such Subsidiary is formed or
acquired" in clause (d) of said Section 5.10; and
(c) by substituting "90 days" for "20 Business Days" in clause (e) of said
Section 5.10.
SECTION 5. Conditions to Effectiveness.
 The (x) Initial Term Q Lender agrees to make its Term Q Loans to the Borrower
in an aggregate principal amount equal to its Term Q Loan Commit-ment and (y)
Initial Term R Lender agrees to make its Term R Loans to the Borrower in an
aggregate principal amount equal to its Term R Loan Commitment, in each case on
and as of the date (the "Effective Date") on which the following conditions
shall have been satisfied:
 
5

--------------------------------------------------------------------------------



 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto including at least the Required Lenders prior to giving effect to
this Agreement either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
(b) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of (i) Bryan Cave LLP, special counsel for
the Loan Parties, (ii) Jason Greene, in-house counsel for the Loan Parties, and
(iii) Godfrey & Kahn, S.C., Wisconsin counsel for certain of the Loan Parties,
in each case, each (A) dated the Effective Date, (B) addressed to the
Administrative Agent, the Collateral Agent and the Lenders and (C) customary in
form and substance for transactions of the type contemplated hereby and
reasonably satisfactory to the Administrative Agent and covering such matters as
are customary for transactions of the type contemplated hereby and consistent
with the opinions delivered in connection with the Prior Incremental Assumption
Agreements (to the extent applicable).
(c) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii), (iii) and (iv) below:
(i)  a bringdown confirmation, dated not more than one Business Day prior to the
Effective Date, as to the good standing (to the extent such concept or a similar
concept exists under the laws of such jurisdiction) of each such Loan Party from
the Secretary of State (or other similar official) of the jurisdiction of its
organization;
(ii)  a certificate of the Secretary or Assistant Secretary or similar officer
of each Loan Party dated the Effective Date and certifying,
 (A) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of this Agreement and, in the case of the
Borrower, the borrowing of Term Q Loans and Term R Loans, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect on the Effective Date,
 (B) that (1) except as amended by any amendment attached to such Secretary's or
Assistant Secretary's certificate, neither the certificate or articles of
incorporation, certificate of limited partnership or certificate of formation
(as applicable) of such Loan Party, nor the by-laws, limited liability company,
partnership agreement or other equivalent governing documents (as applicable) of
such Loan Party, has been amended since the date of the last amendment thereto
attached to the Secretary's Certificate of Borrower and Guarantors dated as of
November 27, 2017, or in the case of Holdings, attached to the Secretary's
Certificate of Holdings dated as of November 27, 2017, in each case delivered to
the Administrative Agent in connection with the consummation of the financing
transactions described in the Incremental Assumption Agreement dated as of
November 27, 2017 (as so amended, collectively, the "Loan Party Organizational
Docu-ments"), and (2) the Loan Party Organizational Documents have been in
effect at all times since the date of the resolutions described in clause (A)
above, and remain in effect on the Effective Date,
6

--------------------------------------------------------------------------------

 
 (C) as to the incumbency and specimen signature of each officer executing this
Agreement or any other document delivered in connection herewith on behalf of
such Loan Party; and
 (D) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party;
(iii) certification of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate delivered pursuant to Section 5(c)(ii); and
(iv) a certificate of a Responsible Officer of the Borrower as to satisfaction
of the condition set forth in Section 5(f) hereof.
(d) the Administrative Agent, Amendment Lead Arrangers, the Initial Term Q
Lender and the Initial Term R Lender shall have received, to the extent invoiced
at least three business days prior to the Effective Date, reimbursement or
payment of (i) all reasonable expenses related to syndication of this Agreement,
the Term Q Loans and the Term R Loans and (ii) the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel to the Administrative
Agent and Amendment Lead Arrangers, in each case, required to be reimbursed or
paid by the Loan Parties on or prior to the Effective Date, whether hereunder,
under that certain Engagement Letter, dated as of February 5, 2018 (the
"Engagement Letter"), among the Borrower, Citibank, N.A., Barclays Bank PLC,
Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Goldman Sachs
Lending Partners (through itself or one of its affiliates), JPMorgan Chase Bank,
N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any of its
affiliates designated to act in such capacity) and Wells Fargo Securities, LLC,
or under any Loan Document.
(e) [Reserved].
(f) The representations and warranties set forth in Article III of the Credit
Agreement shall be true and correct in all material respects as of the Effective
Date, in each case, with the same effect as though made on and as of such date,
except to the ex-
7

--------------------------------------------------------------------------------



tent such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date), and immediately after giving effect
to the Borrowing of the Term Q Loans and the Term R Loans, no Event of Default
or Default shall have occurred and be continuing or would result therefrom.
(g) The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower in the form attached as Annex A hereto
certifying that the Borrower and its subsidiaries, on a consolidated basis after
giving effect to the transactions contemplated hereby, are solvent.
(h) The Amendment Lead Arrangers shall have received, at least three business
days prior to the Effective Date, all documentation and other information
required by regulatory authorities under applicable "know your customer" and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act, to the extent requested in writing at least 10 days prior to the
Effective Date.
(i) The Administrative Agent shall have received a Borrowing Request in respect
of each of the Term Q Loans and the Term R Loans as required by Section 2.03 of
the Credit Agreement.
(j) The Administrative Agent shall have received a "Life-of-Loan" flood hazard
determination notice for each real property encumbered by a Mortgage, and if
such real property is located in a special flood hazard area, (x) a notice about
special flood hazard area status and flood disaster assistance duly executed by
the Borrower and the applicable Loan Party and (y) certificates of flood
insurance evidencing any such insurance required by the Credit Agreement.
(k) Substantially concurrently with the making by the Initial Term Q Lender of
its Term Q Loans to the Borrower on the Effective Date, all of the principal,
interest, fees and other amounts due and payable in respect of the Term M Loans
under the Credit Agreement shall have been paid by the Borrower.
(l) Substantially concurrently with the making by the Initial Term R Lender of
its Term R Loans to the Borrower on the Effective Date, all of the principal,
interest, fees and other amounts due and payable in respect of the Term N Loans
under the Credit Agreement shall have been paid by the Borrower.
SECTION 6. Post Effective Date Security Documentation. The Borrower shall and
shall cause each Material Subsidiary to, within 120 days after the Effective
Date (or such longer period as the Administrative Agent may determine), deliver
to the Administrative Agent, each in form and substance reasonably acceptable to
the Administrative Agent
(A) written confirmation (which confirmation may be provided in the form of an
electronic mail acknowledgment in form and substance reasonably satisfactory to
the Administrative Agent) from local counsel in the jurisdiction in which the
Mortgaged Property (which are set forth on Schedule 2 hereto) is located
substantially to the effect that: (x) the recording of the existing Mortgage is
the only filing or recording necessary to give constructive notice to third


 
8

--------------------------------------------------------------------------------



parties of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Credit Agreement, as amended pursuant
to this Amendment, for the benefit of the Secured Parties; and (y) no other
documents, instruments, filings, recordings, re-recordings, re-filings or other
actions, including, without limitation, the payment of any mortgage recording
taxes or similar taxes, are necessary or appropriate under applicable law in
order to maintain the continued enforceability, validity or priority of the lien
created by such Mortgage as security for the Obligations, including the
Obligations evidenced by the Credit Agreement, as amended pursuant to this
Amendment, for the benefit of the Secured Parties;
OR
(B) (w) amendments to the Mortgages ("Mortgage Amendments"), (x) date
down endorsements to the existing title insurance policies relating to the
property subject to such Mortgage Amendment, (y) any documents required in
connection with the recording of such Mortgage Amendments and (z) opinions of
local counsel with respect to the enforceability, due authorization, execution
and delivery of the Mortgage Amendments and other such other matters customarily
included in such opinions.
SECTION 7. Representations and Warranties. On the Effective Date, the Loan Par-
ties represent and warrant to the Administrative Agent, the Initial Term Q
Lender and the Initial Term R Lender that: (a) the execution, delivery and
performance by Holdings, the Borrower and each of the Subsidiary Loan Parties of
this Agreement and the incurrence of the Term Q Loans and the Term R Loans
hereunder and under the Credit Agreement (as amended hereby) are permitted
under, and do not conflict with or violate, the terms of the Credit Agreement,
the Existing ABL Credit Agreement, the Intercreditor Agreement or the Senior
Lender Intercreditor Agreement, (b) no default shall exist under the Credit
Agreement, the Existing ABL Credit Agreement, and any indenture and supplemental
indenture governing the senior notes issued by the Borrower and outstanding on
the Effective Date, (c) no action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with this Agreement or the incurrence by the Borrower of
the Term Q Loans and the Term R Loans, except for the actions contemplated by
Section 6 above, (d) the proceeds of the Term Q Loans will be used substantially
simultaneously by the Borrower to repay all of the outstanding Term M Loans and
(e) the proceeds of the Term R Loans will be used substantially simultaneously
by the Borrower to repay all of the outstanding Term N Loans.
SECTION 8. Reference to and Effect on the Credit Agreement; Confirmation of
Guarantors.
(a) On and after the effectiveness of this Agreement, each reference in the
Credit Agreement to "this Agreement", "hereunder", "hereof" or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by, and after giving effect to, this Agreement.

(b) Each Loan Document, after giving effect to this Agreement, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed, except that, on and after the effectiveness of this Agreement,
each reference in each of the Loan Documents (including the Collateral Agreement
and the other Security Documents) to the "Credit Agreement", "thereunder",
"thereof" or words of like import refer-ring to the Credit Agreement shall mean
and be a reference to the Credit Agreement, as amended by, and after giving
effect to, this Agreement, and each reference to "Lender" therein shall, for the
avoidance of doubt, include each holder of any Term Q Loans, in-cluding the
Initial Term Q Lender, and each holder of any Term R Loans, including the
Initial Term R Lender, respectively. Without limiting the generality of the
foregoing, the Security Documents (in the case of the Mortgages, after giving
effect to any amendments thereto required in connection with the Term Q Loans
and the Term R Loans) and all of the Collateral described therein do and shall
continue to secure the payment of all Obliga-tions of the Loan Parties under the
Loan Documents, as amended by, and after giving ef-fect to, this Agreement (in
the case of the Mortgages, subject to any limitations contained in the Mortgages
on maximum indebtedness or maximum indebtedness permitted to be secured
thereby), in each case subject to the terms thereof.
9

--------------------------------------------------------------------------------

 
(c) Each Loan Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to the Collateral Agreement) and confirms that (in the case
of the Mortgages, if any after giving effect to any amendments required in
connection with the Term Q Loans and the Term R Loans) such liens and security
interests continue to secure the Obligations under the Loan Documents,
including, without limitation, all Obligations resulting from or incurred
pursuant to the Term Q Loans and Term R Loans (in the case of the Mortgages,
subject to any limitations contained in the Mortgages on maximum indebtedness or
maximum indebtedness permitted to be secured thereby), in each case subject to
the terms thereof and (iii) in the case of each Guarantor, ratifies and
reaffirms its guaranty of the Obligations pursuant to Article II of the
Collateral Agreement.
(d) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or any Agent under any of the Loan Documents, or constitute
a waiver of any provision of any of the Loan Documents.
(e) This Agreement is a Loan Document.
SECTION 9. Initial Term Q Lender and Initial Term R Lender.
(a) Each of the Initial Term Q Lender and the Initial Term R Lender (i) confirms
that it has received a copy of the Credit Agreement, together with copies of the
financial statements referred to in Section 5.04 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement; (ii) agrees that it will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) represents and warrants that its name set forth on
its signature page hereto is its legal name; (iv) confirms that it is not the
Borrow-er or any of its Subsidiaries or an Affiliate of any of them; (v)
appoints and authorizes each Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Loan Documents as are
delegated to such Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (vi) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as a Lender; and
(vii) attaches any U.S. Internal Revenue Service forms required under Section
2.17 of the Credit Agreement.


 
10

--------------------------------------------------------------------------------

 
(b) On and after the Effective Date, each of the Initial Term Q Lender and the
Initial Term R Lender shall be a party to the Credit Agreement as a Lender and
shall have all of the rights and obligations of a Lender thereunder. All notices
and other communications provided for hereunder or under the Loan Documents to
the Initial Term Q Lender or to the Initial Term R Lender shall be to its
address as set forth in the administrative questionnaire such Lender has
furnished to the Administrative Agent.
SECTION 10.  Costs, Expenses. The Borrower agrees to pay all reasonable
out-of-pocket costs and expenses (including Other Taxes) incurred by the
Administrative Agent in connection with the preparation, execution and delivery
of this Agreement and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent (subject to any applicable limitations in
the Engagement Letter)) in accordance with the terms of Section 9.05 of the
Credit Agreement.
SECTION 11.     No Novation. This Agreement shall not extinguish the Obligations
for the payment of money outstanding under the Credit Agreement or discharge or
release the Lien or priority of any Loan Document or any other security therefor
or any guarantee thereof, and the Liens and security interests existing
immediately prior to the Effective Date in favor of the Administrative Agent for
the benefit of the Secured Parties securing payment of the Obligations are in
all respects continuing and in full force and effect with respect to all
Obligations. Nothing herein contained shall be construed as a novation of any of
the Loan Documents or a substitution or novation of the Obligations outstanding
under the Credit Agreement or instruments guaranteeing or securing the same,
which instruments shall remain and continue in full force and effect. Nothing
expressed or implied in this Agreement or any other document contemplated hereby
shall be construed as a release or other discharge of any Loan Party under the
Credit Agreement or any other Loan Document from any of its obligations and
liabilities thereunder, and except as expressly provided, such obligations and
liabilities are in all respects continuing with only the terms being modified as
provided in this Agreement.
SECTION 12. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which shall constitute an original but all of which, when taken
together, shall constitute but one contract, and shall become effective as
provided in Section 5. Delivery of an executed counterpart to this Agreement by
facsimile transmission (or other electronic transmission pursuant to procedures
approved by the Administrative Agent) shall be effective as delivery of a
manually signed original.
11

--------------------------------------------------------------------------------

SECTION 13. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.




[Remainder of page intentionally left blank]
 
12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


BERRY GLOBAL, INC.




By: /s/ Mark W. Miles
Name:  Mark W. Miles
Title: Chief Financial Officer and Treasurer



 
BERRY GLOBAL GROUP, INC.




By: /s/ Mark W. Miles
Name:  Mark W. Miles
Title: Chief Financial Officer and Treasurer




 

--------------------------------------------------------------------------------



AEROCON, LLC
AVINTIV ACQUISITION CORPORATION
AVINTIV INC.
AVINTIV SPECIALTY MATERIALS INC.
BERRY PLASTICS ACQUISITION CORPORATION V
BERRY PLASTICS ACQUISITION CORPORATION XII
BERRY PLASTICS ACQUISITION CORPORATION XIII
BERRY GLOBAL FILMS, LLC
BERRY PLASTICS ACQUISITION LLC X
BERRY PLASTICS DESIGN, LLC
BERRY PLASTICS FILMCO, INC.
BERRY PLASTICS IK, LLC
BERRY PLASTICS OPCO, INC.
BERRY PLASTICS SP, INC.
BERRY  PLASTICS TECHNICAL SERVICES, INC.
BERRY SPECIALTY TAPES, LLC
BERRY STERLING CORPORATION
BPREX BRAZIL HOLDING INC.
BPREX CLOSURE SYSTEMS, LLC
BPREX CLOSURES KENTUCKY INC.
BPREX CLOSURES, LLC
BPREX DELTA INC.
BPREX HEALTHCARE BROOKVILLE INC.
BPREX HEALTHCARE PACKAGING INC.
BPREX PLASTIC PACKAGING INC.
BPREX PLASTICS SERVICES COMPANY INC.
BPREX PRODUCT DESIGN AND ENGINEERING INC.
BPREX SPECIALTY PRODUCTS PUERTO RICO INC.
CAPLAS LLC
CAPLAS NEPTUNE, LLC
CAPTIVE PLASTICS HOLDINGS, LLC
CAPTIVE PLASTICS, LLC
CARDINAL PACKAGING, INC.
CHICOPEE, INC.
COVALENCE SPECIALTY ADHESIVES LLC
COVALENCE SPECIALTY COATINGS LLC
CPI HOLDING CORPORATION


 

 
By: /s/ Jason K. Greene
Name: Jason K. Greene
Title: Executive Vice President, General Counsel and Secretary




 

--------------------------------------------------------------------------------



DOMINION TEXTILE (USA), L.L.C.
FABRENE, L.L.C.
FIBERWEB GEOS, INC.
FIBERWEB, LLC
KERR GROUP, LLC
KNIGHT PLASTICS, LLC
OLD HICKORY STEAMWORKS, LLC
PACKERWARE, LLC
PESCOR, INC.
PGI EUROPE, INC.
PGI POLYMER, INC.
PLIANT INTERNATIONAL, LLC
PLIANT, LLC
POLY-SEAL, LLC
PRIME LABEL & SCREEN INCORPORATED
PRISTINE BRANDS CORPORATION
PROVIDENCIA USA, INC.
ROLLPARK CORPORATION
SAFFRON ACQUISITION, LLC
SEAL FOR LIFE INDUSTRIES, LLC
SETCO, LLC
SUN COAST INDUSTRIES, LLC
UNIPLAST HOLDINGS, LLC
UNIPLAST U.S., INC.
VENTURE PACKAGING, INC.
VENTURE PACKAGING MIDWEST, INC.
 
By: /s/ Jason K. Greene
Name: Jason K. Greene
Title: Executive Vice President, General Counsel and Secretary

 





 

--------------------------------------------------------------------------------



GRAFCO INDUSTRIES LIMITED PARTNERSHIP


By:  CAPLAS NEPTUNE, LLC
its General Partner




By: /s/ Jason K. Greene
Name: Jason K. Greene
Title: Executive Vice President, General Counsel and Secretary





 

--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent




By: /s/ Doreen Barr 
Name: Doreen Barr
Title: Authorized Signatory




By: /s/ Whitney Gaston
Name: Whitney Gaston
Title: Authorized Signatory


 

--------------------------------------------------------------------------------



CITIBANK, N.A., as Initial Term Q Lender




By: /s/ Scott Slavik 
Name: Scott Slavik
Title: Vice President




CITIBANK, N.A., as Initial Term R Lender




By: /s/ Scott Slavik 
Name: Scott Slavik
Title: Vice President




 

--------------------------------------------------------------------------------

Schedule 1A




Initial Term Q Lender
Term Q Loan Commitment
Citibank, N.A.
$1,644,750,000.00


 
Schedule 1B




Initial Term R Lender
Term R Loan Commitment
Citibank, N.A.
$496,250,000







 

--------------------------------------------------------------------------------

 
Schedule 2


1.
111 Excellence Lane, Mooresville, NC 28115

2.
1020 Shenandoah Village Dr., Waynesboro, VA 22980

3.
1203 Chicopee Road, Benson, NC 27504

4.
20 Elmwood Ave., Mountain Top, PA 18707

5.
70 Old Hickory Blvd., Old Hickory, TN 37138





 

--------------------------------------------------------------------------------

Annex A
SOLVENCY Certificate
[         ], 2018
Reference is made to the Second Amended and Restated Term Loan Credit Agreement
dated as of April 3, 2007 by and among Holdings, the Borrower, the Lenders and
other parties thereto and Credit Suisse AG, Cayman Islands Branch (formerly
known as Credit Suisse, Cay-man Islands Branch), as administrative agent (as
modified by that certain Incremental Assumption Agreement, dated as of February
8, 2013, that certain Incremental Assumption Agreement, dated as of January 6,
2014, that certain Incremental Assumption Agreement and Amendment, dated as of
October 1, 2015, that certain Incremental Assumption Agreement and Amendment,
dated as of June 15, 2016, that certain Incremental Assumption Agreement, dated
as of January 19, 2017, that certain Incremental Assumption Agreement, dated as
of February 10, 2017, that certain Incremental Assumption Agreement, dated as of
August 10, 2017, that certain Incremental Assumption Agreement, dated as of
November 27, 2017 and the Incremental Assumption Agreement dated as of the date
hereof (the "Amendment"), the "Credit Agreement"); unless otherwise defined
herein, capitalized terms used in this Certificate shall have the meanings set
forth in the Credit Agreement or the Amendment, as applicable.
I, the undersigned, solely in my capacity as the Chief Financial Officer of the
Borrower, and not in my individual capacity, do hereby certify that, on the
Effective Date after giving effect to the transactions contemplated by the
Amendment:
(a)
the fair value of the property of the Borrower and its Subsidiaries (taken as a
whole) is greater than the total amount of liabilities, including contingent
liabilities, of the Borrower and its Subsidiaries (taken as a whole) (it being
understood that the amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability);

(b)
the present fair salable value of the assets of the Borrower and its
Subsidiaries (taken as a whole) is not less than the amount that will be
required to pay the probable liability of the Borrower and its Subsidiaries
(taken as a whole) on their debts as they become absolute and matured;

(c)
the Borrower and its Subsidiaries do not intend to, and do not believe that they
will, incur debts or liabilities beyond their ability to pay such debts and
liabilities as they become absolute and matured; and

(d)
the Borrower and its Subsidiaries are not engaged in any business, as conducted
on the Effective Date and as proposed to be conducted following the Effective
Date, for which the property of the Borrower and its Subsidiaries (taken as a
whole) would constitute an unreasonably small capital.



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have delivered this certificate as of the date first
written above.


BERRY GLOBAL, INC.




By: 
Name:
Title:   Chief Financial Officer and Treasurer


 